Citation Nr: 0433723	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  95-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for a urological 
disorder.  

3.  Entitlement to service connection for an ocular disorder.  

4.  Entitlement to service connection for basal cell 
carcinoma.  

5.  Entitlement to service connection for sexual dysfunction.  

6.  Entitlement to service connection for dysphagia.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Entitlement to service connection for a right hip 
disorder.  

9.  Entitlement to service connection for a right leg 
disorder.  

10.  Entitlement to service connection for a left shoulder 
disorder.  

11.  Entitlement to service connection for a left arm 
disorder.  

12.  Entitlement to service connection for a mental disorder 
or anxiety.  

13.  Entitlement to service connection for residuals of a 
right index finger injury.  

14.  Entitlement to service connection for bronchitis.  

15.  Entitlement to service connection for sinusitis.  

16.  Entitlement to service connection for varicose veins.  

17.  Entitlement to service connection for residuals of a 
back injury.  

18.  Entitlement to service connection for fungus of the 
ears.  

19.  Entitlement to service connection for a bilateral wrist 
disorder.  

20.  Entitlement to service connection for a bilateral ankle 
disorder.  

21.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The current appeal arises from three separate rating 
decisions, each of which the veteran appealed.  On review of 
the claims file, the Board notes that, on a VA Form 9 that 
was received in December 1999, in conjunction with the second 
of the appeal actions, the veteran indicated that he wanted 
to testify at a videoconference hearing before the Board.  
The file does not reflect that he has withdrawn that request, 
although, on the Form 9 that was received in November 2003, 
the veteran indicated that he did not want a personal 
hearing.  Regardless, no hearing has been held or scheduled.  

Accordingly, in October 2004, the Board wrote the veteran to 
request that he clarify whether he still desires a personal 
hearing before the Board.  In November 2004, he responded 
that he wants a Travel Board hearing before a Veterans Law 
Judge at the RO.  

Therefore, this case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


